DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention I, claims 1-14, in the reply filed on 07/13/2021 is acknowledged.  The traversal is on the ground(s) that claims are novel and inventive in the international stage.  This is not found persuasive because it is clearly there is no inventive steps according to written opinion. Furthermore, it is clearly stated there is no unity of invention in restriction requirement, and applicants failed to present evidences in the contrary.
The requirement is still deemed proper and is therefore made FINAL.

Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected 07/13/2021, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/13/2021.

Applicants further elected petrolatum as specific oil and potassium cocoyl glutamate as specific N-acetyl derivative of amino acid, Claims 1-3, 5-6, 8, 10-14 read on the elected species and are under examination; claims 4, 7, 9 do not read on the elected species and are withdrawn from consideration.
Claims 1-16 are pending, claims 1-3, 5-6, 8, 10-14 are under examination.
Priority
Acknowledge is made that this application is national stage of international patent application PCT/EP2017/057976, filed on 04/04/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2019, 02/25/2020, 08/04/2020, 10/23/2020, 11/20/2020 and 01/13/2021 is being considered by the examiner.

Claims Objections
Claims 2-3, 5-6, 8, 10-14 are object to starting from “A”, and the dependent claims should start from :The”. Claim is also recommended to start from “A”. Proper correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 8, 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation greater than 65%, and the claim also recites 65 to 100% and 65 to 90% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 3, 5-6, 8, 10-14 are rejected for depending on rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 8, 10-14  are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US20090068255) as evidenced by ICSC (“Petrolatum-white”, June 2002, download from www.inchem.org/documents/icsc/icsc/eics1440.htm on 08/04/2021), Bowen-leaver et al. (US20030012759) and Tadlock et al. (US20040115159).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Yu et al.  teaches MMP inhibitor compositions applied to the skin to prevent or reduce the appearance of wrinkles, pigmentation changes, loss of elasticity, or other effects associated with aging or sun damage (abstract). The cosmetic composition includes the MMP inhibitor and a cosmetically acceptable vehicle ( e.g., an oil, emollient, lubricant, butter, wax, surfactants, detergents, emulsifier, water, solubilizer, 
may be used in the composition include triglycerides, diglycerides, monoglycerides, cholesterol, lanosterol, lanolin oil, cetyl alcohol, stearyl alcohol, cetyl ester wax, cod liver oil, soybean oil, fish liver oil, squalene, liquid paraffin, ceresin oil, 2-octyldodecanol, 2-hexyldecanol, crotamiton, I-menthol, mentha oil, benzyl alcohol, silicone oil, white petrolatum, corn oil (page 17, [0110]). The inventive cosmetic compositions may include an oil, emollient, lubricant, or butter. These terms are used interchangeably herein. Oils are used in cosmetic compositions to moisturize and/or nourish the hair. The oil is used in the hair care composition in an amount ranging from about 1 % to about 50% by weight. In certain embodiments, the oil is used in the cosmetic composition in an amount ranging from about 1 % to about 20% by weight. In certain embodiments, the oil is used in the cosmetic composition in an amount ranging from about 1 % to about 10% by weight (page 26-27, [0124]). Surfactants, detergents, emulsifiers, and the like may be used in the inventive cosmetic compositions. The inventive compositions contain a surfactant in the range of from about 0.01 % to about 20% by weight. In certain embodiments, the composition contains a surfactant in the range from about 0.1 % to about 10% by weight. In certain embodiments, the composition contains surfactant in the range from about 0.5% to about 15% by weight. In certain embodiments, the composition contains surfactant in the range from about
In one embodiment, the salt is potassium cocoyl glutamate. Typically the concentration of the salt in the final composition is in the range from about 1 % to about 20% by weight (page 37-40, [0135-0136]). In one embodiment, the composition comprises a fatty acid (claims 49, 61-62). In certain embodiments, the composition comprises a fatty acid selected from the group consisting of salts and esters of palmitate, salts and esters of stearate, salts and esters of laurate, salts and esters of oleate, isopropyl myristate, isopropyl palmitate, cis-oleic acid, diisopropyl sebacate, diethyl sebacate, diisopropyl adipate, glycerol caprate, linoleic acid, y-linolenic acid (page 17, [0110]). In on example, stearic acid is at 3.0% (page 49-50, [0191]). The emulsion include O/W and W/O emulsion (page 45, [0169]).
	ICSC teaches MP of white petrolatum 36-60ºC.
	Bowen-leaver et al. teaches Nanoemulsions comprise oil globules that have a mean particle size of less than 100 nanometers (page 1, [0006]). 
	Tadlock et al. teaches nanoemulsion is defined as an oil-in-water emulsion in which the size of the dispersed oil droplets is less than 100 nm, particularly about 30-50nm (page 1, [0005]; page 2, [0011]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Yu et al.  is that Yu et al. is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 1-3, 5-6, 8, 12, Yu et al. teaches a nanoemulsion (O/W) comprising 1 % to about 50% by weight of white petrolatum, 3% of stearic acid, about 0.1 % to about 10% by weight of surfactant and about 1 % to about 20% by weight of potassium cocoyl glutamate. As evidenced by ICSC that white petrolatum has MP 36-60ºC.
Regarding the limitation of “wherein the surfactant of (b) comprises 50% or greater of all surfactant, Yu et al. teaches about 0.1 % to about 10% by weight of surfactant and about 1 % to about 20% by weight of potassium cocoyl glutamate (also function as surfactant), and when (other) surfactant is 3% and potassium cocoyl glutamate is 10%, potassium cocoyl glutamate is more than 50%.
Regarding diameter of droplets, Yu et al. teaches nanoemulsion that is generally considered to have droplet diameter less than 100nm such as 30-100nm as evidenced by Bowen-leaver et al. and Tadlock et al. In arguendo that nanoemulsion is not necessary to have droplet diameter from 30-100nm, the claimed droplet diameter is still obvious because this is optimization under prior art condition. MPEP 2144.05. Under guidance from Bowen-leaver et al. and Tadlock et al. that nanoemulsion has droplet diameter from 30-100nm, it is obvious for one of ordinary skill in the art to have droplet 
Regarding claims 10-11, Yu et al. teaches fatty acid salts of stearate and laurate (salt is obvious variant for acid), and thus, lauric acid is obvious alternative to stearic acid, since Yu et al. also teaches 3% of stearic acid, 3% of lauric acid is obvious.
Regarding claim 13-14 both claims are considered as product by process. With respect to the USC 102/103 rejection above, please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 8, 10-14  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11026869. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent  teaches each limitation of applicant’s claimed invention.

Claims 1-3, 5-6, 8, 10-14  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16094069 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent application teaches each limitation of applicant’s claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1-3, 5-6, 8, 10-14  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11, 13-21 of copending Application No. 16480752 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent application teaches each limitation of applicant’s claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JIANFENG SONG/Primary Examiner, Art Unit 1613